Citation Nr: 0513404	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

2.  Entitlement to a disability rating in excess of 
30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
30 percent for bilateral pes planus.  In a December 2002 
rating decision the RO denied entitlement to service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  The veteran perfected appeals of those 
decisions.

The veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for 
additional development.  That development has been completed 
and the case returned to the Board for further consideration 
of his appeal.

The Board notes that service connection has been established 
for a low back disability, which was diagnosed as chronic 
lumbar strain.  The medical evidence developed in conjunction 
with the veteran's current claims indicates that he now has 
degenerative disc disease with sciatic neuropathy.  A VA 
examiner in October 2000 provided the opinion that the 
degenerative disc disease with radiculopathy is related to 
the service-connected low back strain.  This evidence 
represents an informal claim for an increased rating for the 
service-connected low back disability, which the RO has not 
yet addressed.  This issue is, therefore, referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the peripheral neuropathy of the bilateral lower extremities 
is not related to an in-service disease or injury or a 
service-connected disability.

3.  The bilateral pes planus is manifested by fallen arches 
that are treated with orthotics, calluses, and pain, without 
evidence of marked pronation, deformity, or marked inward 
displacement and severe spasm of the Achilles tendons.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active service, nor is 
it due to or the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for a disability rating in excess of 
30 percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.40, 
4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
rating for bilateral pes planus because the numbness that he 
experiences in his feet and legs makes ambulation difficult.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
An error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 15 (U.S. Vet. App. April 
15, 2005).

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements for the notice.  The 
Court also found, however, that in such cases the claimant 
would still be entitled to a section 5103(a) notice and 
assistance in developing his claim.  Pelegrini, 18 Vet. App. 
at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in February and June 2004 
by informing him of the evidence required to establish 
entitlement to service connection and a higher rating.  The 
RO also informed him of the information and evidence that he 
was required to submit, the evidence that the RO would obtain 
on his behalf, and the need to advise VA of or submit any 
evidence that was relevant to the claim.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.

The veteran was also provided with copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the need to 
submit medical evidence that established entitlement to 
service connection and a higher rating.  In these documents 
the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 187.

Although the February and June 2004 notices were sent 
following the December 1999 and December 2002 decisions, the 
veteran has had more than a year following the initial notice 
to submit additional evidence or identify evidence for the RO 
to obtain.  Following issuance of the notices the RO received 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claims in a January 2005 supplemental statement of the case.  
In re-adjudicating the claims the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the delay in issuance of the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's VA treatment records, and 
the private medical records he identified.  The RO also 
provided him VA medical examinations in December 1999, 
October 2000, November 2002, September 2003, November 2003, 
and September 2004.  The RO also obtained medical opinions 
regarding the claimed nexus between the peripheral neuropathy 
and symptoms documented during service, and the peripheral 
neuropathy and a service-connected disability.  

The veteran and his representative have been afforded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).

Service Connection for Peripheral Neuropathy

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  With 
respect to secondary service connection, a similar analysis 
applies: there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Analysis

The medical evidence shows that the veteran's complaints of 
numbness in the feet has been diagnosed as peripheral 
neuropathy.  In addition, his service medical records 
document a complaint of numbness in the feet during service, 
and service connection has been established for bilateral pes 
planus and low back strain.  His claim is, therefore, 
supported by evidence of an in-service disease or injury, and 
a service-connected disability.  For the reasons explained 
below, however, the Board finds that the peripheral 
neuropathy is not shown to be related to service, or a 
service-connected disability.  Hickson, 12 Vet. App. at 253; 
Wallin, 11 Vet. App. at 512.

VA treatment records disclose that the veteran initially 
complained of numbness in the feet in June 1998.  In February 
1999 he reported that he first noticed numbness in the 
lateral borders of the feet approximately five years 
previously, which had gotten worse.  Electromyography (EMG) 
and nerve conduction studies (NCS) in February 1999 showed 
evidence of right and left sural sensory neuropathy.  The 
veteran has undergone additional neurology evaluations, both 
VA and private, all of which resulted in a diagnosis of 
peripheral neuropathy.  Additional testing failed to reveal 
any known cause for the peripheral neuropathy, and it was 
found to be idiopathic, or of unknown cause.

The neurology evaluations also resulted in a diagnosis of L4-
L5 or L5-S1 radiculopathy, which could be related to the 
veteran's service-connected low back disorder.  As noted in 
the introduction, that issue has been referred to the RO for 
appropriate action.

The veteran was examined by a VA podiatrist in April 1999 
regarding his complaints of numbness in the feet.  Following 
an examination the podiatrist determined that the numbness 
was not related to any foot abnormality.  The VA examiner in 
December 1999 noted that the cause of the neuropathy was not 
known.

The VA examiner in October 2000 provided the opinion that the 
peripheral neuropathy was unrelated to the service-connected 
low back disorder.  A VA neurologist reviewed the claims file 
in December 2000 and provided the opinion that the current 
complaints of numbness in the feet were due to bilateral 
sural sensory neuropathy, which was not related to the 
service-connected low back disorder.  The neurologist also 
noted the findings in the medical records that the cause of 
the peripheral neuropathy had not been determined.

The RO asked the VA neurologist to again review the file and 
provide an opinion regarding the etiology of the peripheral 
neuropathy.  In a February 2001 report the neurologist noted 
that the service medical records revealed that the veteran 
had complained of numbness in the right foot in 1990 and 
1992, but that the neurology examination was normal at those 
times.  The neurologist also noted that the veteran again 
began experiencing numbness in the feet five or six years 
previously, which was determined to be sural sensory 
neuropathy by EMG and NCS.  The neurologist found that the 
currently diagnosed neuropathy was not related to the 
complaint of right foot numbness in 1990 and 1992, in that 
the neurology examination was then normal, and that the 
currently diagnosed neuropathy had developed after the 
veteran's separation from service.

A VA neurology examination in November 2002 also resulted in 
the opinion that the peripheral neuropathy was unrelated to 
the service-connected low back disability, and that the cause 
of the neuropathy was not known.  In addition, the VA 
examiner in September 2004 found that the peripheral 
neuropathy was not related to the pes planus.

The report of a May 2003 private neurology evaluation shows 
that the veteran reported having had numbness in his feet 
since the early 1980s, which he attributed to Agent Orange 
exposure.  That statement is in conflict with the report he 
made in February 1999 that the numbness began approximately 
five years previously.  His service records indicate that he 
complained of numbness in the right foot in September 1990 
and May 1992, which was attributed to his low back disorder 
and later resolved.  There is no further reference to any 
complaint of numbness in the feet until June 1998.  The Board 
finds, therefore, that the veteran's report of having had 
consistent numbness in the feet since the early 1980s is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The Board notes that acute or subacute peripheral neuropathy 
is one of the diseases listed in 38 C.F.R. § 3.309(e) to 
which the presumption of service connection applies for 
veterans exposed to Agent Orange.  The regulation defines 
acute or subacute peripheral neuropathy as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 
(2004).  The veteran's service personnel records indicate 
that he served in Vietnam, but not the years of service.  The 
Vietnam War ended, however, in 1975; the onset of peripheral 
neuropathy in 1998 was not, therefore, acute or subacute 
peripheral neuropathy, and is not shown to have been caused 
by Agent Orange exposure.  Moreover, as the onset of 
peripheral neuropathy was approximately six years following 
his discharge from service, the presumptive provisions for a 
chronic neurological disorder are not for application.  See 
38 C.F.R. §§ 3.307, 3.309.

The veteran provided testimony before the RO's Decision 
Review Officer in September 2003, in which he described the 
symptoms in his feet.  He also asserted that the numbness in 
his feet was caused by his low back disability.  As a lay 
person, however, he is not competent to provide evidence of 
the etiology of a medical disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For that reason his statements 
are not probative of whether the peripheral neuropathy is 
etiologically related to a service-connected disability.

In summary, the evidence shows that the veteran has 
peripheral neuropathy in the bilateral lower extremities.  
The probative medical evidence shows, however, that the 
peripheral neuropathy is not related to an in-service disease 
or injury, or a service-connected disability.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for peripheral neuropathy of the bilateral lower 
extremities.

Increased Rating for Pes Planus

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder, if the disorder 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating (20 percent if unilateral) applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a (2004).

Analysis

The veteran contends that he is entitled to a higher rating 
for the bilateral pes planus due to the numbness in his feet.  
As shown above, the medical evidence indicates that the 
numbness is due to peripheral neuropathy, which is not 
related to the pes planus.  Because the numbness is due to a 
non-service connected disability, it cannot be considered in 
determining the appropriate rating for pes planus.  See 
38 C.F.R. § 4.14 (2004).  The Board will, nonetheless, 
consider whether the medical evidence otherwise supports an 
increased rating for the pes planus.

The VA treatment records show that the veteran was given 
orthotics for the pes planus.  In October 1998 he reported 
that he was tolerating the devices well, and that he was able 
to get through a normal workday without much difficulty.

During a December 1999 VA examination he complained of pain 
in the feet at times when descending stairs, and an 
occasional sharp pain in the forefoot with standing.  He did 
not report any weakness, stiffness, heat, redness, fatigue, 
or lack of endurance in the feet.  He was unable to describe 
any particular degree of functional impairment caused by the 
pes planus, and stated that the problems with his feet did 
not affect his employment.  He had worn shoe inserts for the 
previous two to three years.  Examination revealed no 
significant abnormality.  There were some calluses on the 
heels, but no evidence of foot or toe deformity.  He was able 
to fully move both ankles and all the toes, and manipulation 
of the joints of the feet did not produce pain.  The Achilles 
tendons were in normal alignment, without pain on 
manipulation.  He was able to ambulate normally, and climb 
stairs without difficulty.

The veteran testified in January 2001 that he sometimes had a 
sharp pain in the middle of his feet, and that his feet 
constantly ached.  His VA podiatrist found in January 2001 
that the pain was due to the peripheral neuropathy, not the 
pes planus.

During the September 2004 VA examination the veteran again 
complained of constant pain in his feet.  He stated that he 
was able to walk long distances, but that the pain increased 
with prolonged walking.  He also reported having a sharp pain 
in the arches of the feet when descending stairs.  On 
examination there was slight edema along the medial plantar 
fascia on the left; tenderness on palpation of the plantar 
plain, primarily on the left foot; and unlimited motion of 
all the toes and ankles.

According to Diagnostic Code 5276, a 50 percent rating for 
bilateral pes planus is applicable if the disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The evidence 
indicates that there is no deformity in the feet, that the 
Achilles tendons are properly aligned, and that the orthotics 
the veteran has been provided improved the functioning of his 
feet.  Although he does have tenderness in the plantar 
surfaces of the feet, the examiner did not characterize the 
pain as "marked."  Pain with use warrants no more than the 
30 percent rating that has been assigned, in that pain is one 
of the rating criteria for the 30 percent rating.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2004).  As shown above, the bilateral pes planus is 
manifested by pain; the veteran denied any other functional 
limitations.  Diagnostic Code 5276 is not, however, 
predicated solely on limitation of motion, and incorporates 
all of the functional limitations caused by pes planus.  
Consideration of the functional limitations does not, 
therefore, result in entitlement to a higher rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

For these reasons the Board finds that the criteria for a 
higher rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 30 percent for bilateral pes planus.



ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for bilateral pes planus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


